Order, Supreme Court, New York County, entered July 6, 1972, which granted plaintiff -wife temporary alimony and awarded counsel fees and directed the defendant husband to maintain existing insurance policies, unanimously modified, on the law, the facts and in the exercise of discretion, without costs and without disbursements, to the extent of reducing temporary alimony to $450 per week and counsel fees to $4,500, and modifying the direction to maintain existing insurance policies to include only medical, automobile and household insurance and the like and eliminating any life or annuity policy (Winter v. Winter, 39 A D 2d 69), and otherwise affirmed. In balancing the necessary facts for a determination of the amount of support (Phillips v. Phillips, 1 A D 2d 393, 398, affd. without opn., 2 N Y 2d 742), in view of the sharply contested contentions, the amount indicated is within the husband’s ability to pay and should be sufficient to maintain the wife pending the trial. (See Bleiman v. Bleiman, 272 App. Div. 760.) The award of counsel fees was excessive to the extent indicated. Concur — McGivern, J. P., Kupferman, McNally, Capozzoli and Macken, JJ.